         Case 1:19-cr-00277-JSR Document 65 Filed 01/21/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
UNITED STATES OF AMERICA,          :
                                   :            19-cr-277 (JSR)
          -v-                      :
                                   :            ORDER
LARRY WHITE,                       :
                                   :
     Defendant.                    :
                                   :
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

     Now before the Court is Larry White’s application to delay

his sentencing, presently set for January 28, 2021 at 4 p.m.,

because, among other reasons, COVID-19 has made it difficult to

arrange meetings with counsel and White’s counsel would like to

further investigate issues that may bear upon sentencing.                White

also notes that he would like to be sentenced in person.

     The application is granted, and the sentencing is adjourned

to Wednesday, April 28, 2021 at 4 p.m.           If White or his counsel

has any difficulty in any respect while preparing for sentencing,

including    in   arranging    attorney-client     meetings   or   obtaining

medical records, then White’s counsel must contact the Court to

seek assistance well in advance of April 28.              There will be no

further adjournments.

     SO ORDERED.

Dated:      New York, NY                  _______________________
            January 21, 2021              JED S. RAKOFF, U.S.D.J.




                                      1
